Case 1:18-cv-23677-MGC Document 17 Entered on FLSD Docket 10/02/2018 Page 1 of 4



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION

                                 Case No.: 1:18-cv-23677-XXXX
MARK SOBOCIENSKI

         Plaintiff,

  vs.

STUDENT ASSISTANCE CORPORATION,
NAVIENT SOLUTIONS, LLC, f/k/a NAVIENT
SOLUTIONS, INC;
and NAVIENT CORPORATION.


         Defendant.
                                    /

     PLAINTIFF’S REVISED STATEMENT OF CLAIM AS TO HIS 15 U.S.C. § 1692
  (“FDCPA”) COUNT PURSUANT TO JUDGE MARCIA G. COOKE’S SEPTEMBER 11,
      2018 ORDER, DIRECTED TO THE HONORABLE JONATHON GOODMAN


        COMES NOW, MARK SOBOCIENSKI, Plaintiff (“Sobocienski”), to make a statement of

 claim on his FDCPA count(s) against Student Assistance Corporation (“SAC”) and Navient

 Solutions, LLC (“NSL”) or collectively (“Defendants”). Sobocienski alleges the following:

                      Parties and Jurisdiction and Admitted Facts by Defendant

        1. As for jurisdiction, this court has the power to adjudicate Sobocienski’s FDCPA claims

 under 15 U.S. Code § 1692k(d). Sobocienski alleges, and Defendants admit this court has personal

 jurisdiction over Defendants.

        2. The relevant parties are Sobocienski, SAC, and NSL. Sobocienski voluntarily dismisses

 his FDCPA claims as to Navient Corporation, pursuant to Federal Rule of Civ. Proc. 41(a).

 Sobocienski adopts by reference, paragraphs 8-11 of his original complaint.

        3. Defendants are debt collectors under 15 U.S.C. § 1692a(6), Sobocienski is a consumer,

 and the student loans Defendants attempted to collect payment on are debts.
Case 1:18-cv-23677-MGC Document 17 Entered on FLSD Docket 10/02/2018 Page 2 of 4



               a. Defendants regularly service student loans for American consumers nationwide.

       Defendants regularly engage in the collection of student loan payments, including interest

       payments or principal payments, for a garden variety of student loans, federal and private.

               b. The student loans that Defendants generally collect money or payments on are for

       the benefit of another person other than the Defendants as Defendants do not typically own

       the student loans that they collect money and payments for.

               c. In Sobocienski’s case, Defendants do not own his student loans. Defendants have

       not produced any promissory notes showing ownership of his student loans, chains of

       assignment displaying ownership of his student loans, or any other documents or evidence to

       show exclusive ownership of his student loan debt despite Sobocienski repeatedly asking

       them to do so prior to the initiation of this lawsuit.

               d. Even if Defendants did own Sobocienski’s student loan debt, they certainly gained

       ownership of his student loans after he defaulted on payments of all the relevant student loans

       Defendants have attempted to collect payments on. All of Sobocienski’s loans which the

       Defendants have attempted to collect on were not originated or created or established by

       Defendants.

               e. Sobocienski is a natural person and Defendants communicated to Sobocienski

       throughout the duration of their responsibility to service Sobocienski’s loans, that he owed

       money as a debt and needed to pay it.

        4. As early as July 2017, Defendants incessantly called Sobocienski about making payments

 on his student loan debt. Defendants called Sobocienski at his job and while he was working, during

 hours generally understood to be working hours, without his permission or consent. Defendants

 should have known that the phone calls made during his work hours were inconvenient, but they

 persisted on calling him anyway, without his consent. When Defendants called him, they did it

 using a system that can store thousands or millions of numbers and call them automatically and did
Case 1:18-cv-23677-MGC Document 17 Entered on FLSD Docket 10/02/2018 Page 3 of 4



 so without his consent. Defendants also called Sobocienski’s parents with the same phone dialing

 systems and pestered them, while trying to collect on Sobocienski’s student loan debt.

          5. Prior to the initiation of this lawsuit, Sobocienski requested, by phone, letter, and email,

 that Defendants validate the student loans they were attempting to collect upon, as required under

 15 U.S. Code § 1692g. Defendants refused to do so despite their representatives promising by phone

 that they would. Instead Sobocienski received obscure emails from student loans companies he

 neither knew nor was familiar with, such as Great Lakes Higher Education Corporation and

 Affiliates.

          6. Therefore, Defendants have violated 15 U.S.C. § 1692c(1) and 15 U.S.C. § 1692b and 15

 U.S.C. § 1692d(5) and 15 U.S.C. § 1692g(a) and 15 U.S.C. § 1692g(b).

          7. Sobocienski adopts by reference his injuries and harm, as alleged in paragraph 25 of his

 original complaint. Sobocienski adopts by reference all copies of his call logs and voicemails as

 attached to his original complaint. Sobocienski adopts by reference his relief as alleged in paragraph

 69 of his original complaint. Sobocienski demands a jury. This statement of claim is directed to the

 Honorable Jonathon Goodman, in his capacity as United States Magistrate Judge for the Southern

 District of Florida and pursuant to the Honorable Judge Marcia G. Cooke’s September 11, 2018

 Order.

Respectfully submitted,

/s/ Mark Sobocienski
MARK SOBOCIENSKI, Plaintiff
Florida Bar No.: 59530
Bruce Hornsteain, P.A.
Email: lawyer@hornsteinpa.com
Phone: (305) 397-8476

                                     CERTIFICATE OF SERVICE

                                 Case No.: 1:18-cv-23677-XXXX

          I HEREBY CERTIFY that a true and correct copy of the foregoing Motion to Appear Pro

 Hac Vice, Consent to Designation and Request to Electronically Receive Notices of Electronic
Case 1:18-cv-23677-MGC Document 17 Entered on FLSD Docket 10/02/2018 Page 4 of 4



 Filings was served by e-mail, on October 2, 2018 on all counsel or parties of record on the service

 list.

/s/ Mark Sobocienski
MARK SOBOCIENSKI, Plaintiff
Florida Bar No.: 59530
Bruce Hornsteain, P.A.
Email: lawyer@hornsteinpa.com
Phone: (305) 397-8476


                                         SERVICE LIST

ATTORNEY FOR DEFENDANTS SAC, NSL, AND NAVIENT CORP.
Hinshaw & Culbertson LLP; West A. Holden, Esq.; Florida Bar. No. 0113569
100 South Ashley Drive, Suite 500; Tampa, FL 33602
Telephone: (813) 276-1662
Facsimile: (813) 276-1956
Email: wholden@hinshawlaw.com; twest@hinshawlaw.com
